            Case 1:19-cv-03790-BAH Document 11 Filed 04/17/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
                                              )
                       Plaintiff,             )
                                              )      Civil Action No. 1:19-CV-03790 (BJH)
v.                                            )
                                              )
ADAM B. SCHIFF, et al.,                       )
                                              )
                       Defendants.            )
                                              )

                         Opposition to Defendants’ Motion to Dismiss

       Plaintiff Judicial Watch, Inc. (“Judicial Watch”), by counsel, respectfully submits this

opposition to Defendants’ motion to dismiss as follows:1

                            Memorandum of Points and Authorities

       I.       Introduction.

       In September 2019, Congressman Adam Schiff, Chairman of the House Permanent Select

Committee on Intelligence, issued subpoenas to various telecommunications providers for

telephone records of certain private citizens. Ultimately, Congressman Schiff obtained and

released publicly select telephone call records of ranking Intelligence Committee Republican

Devin Nunes, President Donald J. Trump attorneys Rudy Giuliani and Jay Sekulow, journalist

John Solomon, the White House, and others. Congressman Schiff’s use of his subpoena power

in this way has been described as an unprecedented use of government surveillance power for

allegedly partisan purposes. The subpoenas also raise important questions regarding possible

violation of the attorney-client privilege of the President, the First Amendment rights of a




1
       Pursuant to Local Rule 7(f), Judicial Watch respectfully requests an oral hearing.
             Case 1:19-cv-03790-BAH Document 11 Filed 04/17/20 Page 2 of 7



journalist, and a purportedly unbounded power by Congress to monitor the telephone calls of any

citizen.

           In order to shed light on these questions, Plaintiff invoked the common-law right of

public access to examine government records. Washington Legal Found. v. U.S. Sentencing

Comm’n (“WLF”), 89 F.3d 897 (D.C. Cir. 1996) (affirming the public’s fundamental interest

under common law in “keeping a watchful eye” on government); SEC v. Am. Int’l Group, 712

F.3d 1, 3 (same); Schwartz v. United States DOJ, 435 F. Supp. 1203 (D.D.C. 1977) (“The

historic common law right to inspect and copy public records is recognized in this jurisdiction”).

This presumptive right of access extends to the records of all three branches of government,

including the legislative branch. WLF at 903-04.

           II.    Procedural History.

           On December 6, 2019, Plaintiff submitted a request to Defendants for copies of the

following:

                  1.      All subpoenas issued by the House Permanent Select Committee on
                          Intelligence on or about September 30, 2019 to any
                          telecommunications provider including, but not limited to AT&T,
                          Inc., for records of telephone calls of any individuals;

                  2.      All responses received to the above-referenced subpoenas.2

As alleged in Plaintiff’s complaint, the release of these records is of critical public importance as

the subpoenas were issued without any lawful basis and violated the constitutional rights of

numerous private citizens.

           After Defendants’ failed to respond to Plaintiff’s request, this lawsuit commenced.




2
        By also seeking the responses of the subpoena recipients, Plaintiff does not seek to and
will not further expose the call records of private individuals. Instead, Plaintiff seeks to
understand whether any subpoena recipient objected and the full scope of the records already in
possession of Defendants.
                                                 -2-
          Case 1:19-cv-03790-BAH Document 11 Filed 04/17/20 Page 3 of 7



        III.   Standard of Review.

       In deciding a motion under FRCP 12(b)(6), the Court must consider the whole complaint,

accepting all factual allegations as true, even if the facts are in doubt. Bell Atlantic v. Twombly,

550 U.S. 544, 555 (2007); see also, e.g., Marshall’s Locksmith Serv. Inc. v. Google, LLC, 925

F.3d 1263, 1265 (D.C. Cir. 2019). The same is true for deciding motions under 12(b)(1) for lack

of subject-matter jurisdiction. Am. Nat'l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011).

       IV.     Defendants’ Motion to Dismiss Should Be Denied.

               A. Sovereign Immunity is not a bar to this lawsuit.

       Defendants’ initial argument is that this lawsuit is precluded by sovereign immunity.

Defs’ Mem. at 4. This claim fails as Plaintiff’s complaint specifically seeks mandamus relief

under 28 U.S.C. § 1361. See Compl. at ¶1 and at 4. In WLF, the D.C. Circuit affirmed that “[i]f

a plaintiff seeks a writ of mandamus to force a public official to perform a duty imposed upon

him in his official capacity,” “no separate waiver of sovereign immunity is needed.” WLF, 89

F.3d at 901 (citing Chamber of Commerce v. Reich, 74 F.3d 1322, 1329 (D.C. Cir. 1996). As the

U.S. Supreme Court has observed:

       There may be, of course, suits for specific relief against officers of the sovereign
       which are not suits against the sovereign . . . . Where the officer's powers are
       limited by statute, his actions beyond those limitations are considered individual
       and not sovereign actions. The officer is not doing the business which the
       sovereign has empowered him to do or he is doing it in a way which the sovereign
       has forbidden. His actions are ultra vires his authority and therefore may be made
       the object of specific relief.

Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 689 (1949); see also Dugan v.

Rank, 372 U.S. 609, 621-22 (1963)). Because the “question of jurisdiction merges with the

question on the merits” (WLF at 902), sovereign immunity does not prevent this case from

moving forward.




                                                -3-
         Case 1:19-cv-03790-BAH Document 11 Filed 04/17/20 Page 4 of 7



               B. The Speech or Debate Clause is not implicated.

       Defendants’ second jurisdictional argument regarding Speech or Debate Clause immunity

similarly misses the mark. Defs’ Mem. at 5-11. While Defendants recite numerous cases

regarding the nature of the Speech or Debate Clause, none directly address the question of

whether the requested records here – subpoenas in the course of an impeachment proceeding –

are protected from disclosure or whether a requester may sue to gain access to public records.

This case is not about whether Defendants can be held responsible for their actions in the

issuance of the subpoenas and whether the Speech or Debate Clause can be invoked as a defense.

This case is only about the disclosure of public records. The records concern a formal legal

command – a subpoena – to third parties to produce information during the course of an

impeachment. Because the nature of the records is at issue, the jurisdictional issue again

“merges” with the merits as it did in WLF. WLF at 902.

       Furthermore, as the subpoenas were issued during an impeachment proceeding, they are

outside the realm of legislative activity protected by the Speech or Debate Clause. Gravel v.

United States, 408 U.S. 606, 620 (1972) (affirming that the Court had “not hesitated to sustain

the right of private individual when it found Congress was acting outside its legislative role.”)

This Court in particular has examined in great detail the question of whether impeachment is

legislative or judicial in nature. In re Application of the Comm. on the Judiciary, U.S. House of

Representatives, Grand Jury Action No. 19-48 (BAH), 2019 US LEXIS 184857 (D.D.C. 2019).

And this question currently is before the U.S. Supreme Court following a split panel decision

from the D.C. Circuit. Trump v. Mazars United States, 940 F.3d 710, 748 (D.C. Cir. 2019)

(“The majority breaks new ground when it determines Congress is investigating allegations of

illegal conduct against the President, yet nonetheless upholds the subpoena as part of the




                                                -4-
          Case 1:19-cv-03790-BAH Document 11 Filed 04/17/20 Page 5 of 7



legislative power.”) (Rao, J., dissenting) (emphasis in original) (cert. granted, 140 S. Ct. 660

(U.S. Dec. 13, 2019)).

        The outcome of the pending U.S. Supreme Court case will likely impact the question of

whether impeachment is a legislative activity and whether Speech or Debate Clause protection

applies. If the Court needs to resolve this question – and Plaintiff does not believe it does –

Plaintiff respectfully suggests that this issue be held in abeyance pending an outcome in that

case.

               C. Plaintiff has more than adequately stated a claim for access to the
                  requested records.

        Under the federal common law right of access, Plaintiff has more than adequately alleged

that the requested records are public records subject to disclosure.

        First, contrary to Defendants’ claim, the Freedom of Information Act (5 U.S.C. §552(a)

et seq.) does not preempt the federal common law right of access. Defs’ Mem. at 11. FOIA only

applies to federal agencies. The statute nowhere mentions Congress or its records, and

Defendants do not claim otherwise. Both WLF and SEC v. Am. Int’l Group, 712 F.3d 1 (D.C.

Cir. 2012), which were decided after FOIA’s enactment in 1966, plainly confirm that the

common law right of action remains viable.

        Second, the requested records are “public records.” As set forth in WLF, under “federal

common law,” a public record is a “government document created and kept for the purpose of

memorializing or recording an official action, decision, statement, or other matter of legal

significance, broadly conceived.” 89 F.3d 897, 905. Accordingly to WLF, this “definition

adequately protects the public’s interest in keeping ‘a watchful eye on the workings of public

agencies,’ Nixon, 435 U.S. at 598--an interest we regard as ‘fundamental to a democratic state,’

Mitchell, 551 F.2d at 1258--and is yet narrow enough to avoid the necessity for judicial



                                                -5-
          Case 1:19-cv-03790-BAH Document 11 Filed 04/17/20 Page 6 of 7



application of the second-step balancing test to documents that are preliminary, advisory, or, for

one reason or another, do not eventuate in any official action or decision being taken.” Id.

       Here, Plaintiff is not seeking drafts of documents, notes of investigators, or memoranda

advising any particular course of action. Plaintiff seeks copies of official records -- subpoenas

that were served on telecommunications companies and the responses. If anything, the requested

subpoenas are most comparable to court documents that frequently are available under the

federal common law right of access. CNN, Inc. v. FBI, 384 F. Supp. 3d 20, 41(D.D.C. 2019);

WLF at 902. Moreover, after relying in part on the responses to the subpoenas, Defendants

cannot maintain that the records did not “eventuate in any official action or decision being

taken.” WLF at 905.

       Third, Plaintiff has more than adequately alleged, for the purpose of defeating a motion to

dismiss, that release of the requested records is in the public interest. Instead of the selective,

self-serving information released publicly by Defendants, the public has a significant interest in

fully understanding the unprecedented actions taken by Defendants in subpoenaing

telecommunications companies, without any court supervision, and releasing records of the

President’s personal attorneys, a journalist, and even a fellow member of Congress. The public

discussion and concern regarding these extraordinary actions is manifest and easily

demonstrable. See Exhibit 1 (“Former AG Says Schiff May Have Broken The Law With

Subpoena Of Nunes Phone Records,” THE UNION JOURNAL (Dec. 17, 2019); Exhibit 2

(“Republicans angry and concerned about Schiff release of phone records,” WASHINGTON

EXAMINER (Dec. 4, 2019); Exhibit 3 (“Schiff’s Subpoenas Reveal New Escalation of Partisan

Warfare,” Heritage Foundation (Dec. 22, 2019); Exhibit 4 (“Adam Schiff’s Attack on the Free

Press,” THE NATIONAL REVIEW (Dec. 6, 2019). Any concern of interference with an

investigation by Defendants is, of course, now moot, as the records are now part of the historical

                                                 -6-
            Case 1:19-cv-03790-BAH Document 11 Filed 04/17/20 Page 7 of 7



record. This further weighs in favor of a finding that release of the records is in the public

interest.

    V. Conclusion.

        For the reasons stated above, Defendants’ motion to dismiss should be denied.

Dated: April 17, 2020                                 Respectfully submitted,

                                                      /s/ James F. Peterson
                                                      James F. Peterson
                                                      D.C. Bar No. 450171
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street SW, Suite 800
                                                      Washington, DC 20024
                                                      Tel: (202) 646-5175
                                                      Email: jpeterson@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -7-
